      Case 4:21-cv-02506 Document 6 Filed on 08/10/21 in TXSD Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION


MELANIE INFINGER, Individually and as
representative of the state of CAITLYNNE
GUAJARDO, decedent and next friend of
ALEXIS GUAJARDO, a minor,
                                               CIVIL ACTION NO. 4:21-cv-02506
      Plaintiff

vs.                                            JURY DEMANDED

HARRIS COUNTY, TEXAS,
JAMES CALLAN,
COURTNEY ST. JULIAN,
LISA PORTER,
DIANA OLVERA,
CHERYL DIGGS,
EVA FLORES,
LIONEL CASTRO,
JOHN BOONE,
CYNTHIA HENLEY,
CAROL CARRIER,
ALEX SALDAGO,
RONNISHA BOWMAN,
ERICA HUGHES,
SHANNON BALDWIN,
DAVID FLEISCHER,
KELLEY ANDREWS,
ANDREW WRIGHT,
FRANKLIN BYNUM,
TORIA FINCH,
LEE HARPER WILSON,
SEDRICK WALKER II,
GENESIS DRAPER,
RAUL RODRIGUEZ,
DAVID SINGER,
TONYA JONES, and
DARRELL JORDAN,

      Defendants




                                           1
         Case 4:21-cv-02506 Document 6 Filed on 08/10/21 in TXSD Page 2 of 5




              DEFENDANT HARRIS COUNTY’S NOTICE OF RELATED CASE

          Without waiving its right to move for dismissal, answer the complaint, or file other

responsive pleadings, Defendant Harris County files this Notice of Related Case advising the Court

that the instant lawsuit is related to the case of Maranda Lynn ODonnell, et al. v. Harris County,

Texas, et al., No. 4:16-cv-01414.

          Southern District of Texas Local Rule 5.2 requires parties to “advise the Court of related

current or recent litigation and of directly affected non-parties.” Per the allegations in the

Complaint in the instant case (Doc. No. 1), Plaintiff Melanie Infinger is mounting a collateral

attack on a November 21, 2019 Consent Decree signed by the Honorable Chief Judge Lee

Rosenthal in ODonnell (Doc. No. 708) in No. 4:16-cv-01414. Specifically, Plaintiff alleges:

          5.05 Guajardo’s release was a direct result of the county’s improper settlement
          in a case entitled, No. 4:16-dv-14141; Maranda ODonnell v. Harris County, et al;
          In the United States District Court for the Southern District of Texas, Houston
          Division.
          5.06 In ODonnell, the plaintiffs sued the county, the sheriff and the misdemeanor
          judges over the use of a bail schedule to facilitate the release of defendants charged
          with misdemeanor offenses. The plaintiffs alleged that the amount of money
          required for release of misdemeanor arrestees was determined by a generic offense-
          based bail schedule, and that it was the policy and practice of Harris County
          officials to impose the scheduled amount without considering the individual’s
          ability to pay.2
                                                     ...
          5.14 As stated, the parties in ODonnell entered into a settlement agreement that
          included the aforementioned revisions to local rule 9. The federal court then
          approved the settlement in a consent decree. However, the consent decree is not
          entitled to Supremacy Clause protection.
          5.15 The trial court in ODonnell did not have the authority to grant some or all
          of the relief contained in the settlement. To the extent a consent decree contains
          elements that differ from or go beyond what a court could order in a litigated
          judgment, it has no more force than any other agreement between a government
1
    [sic] The proper citation is No. 4:16-cv-1414.
2
    Doc. 1 at ¶ 5.05-5.06.

                                                     2
       Case 4:21-cv-02506 Document 6 Filed on 08/10/21 in TXSD Page 3 of 5




        official and a private party. See System Federation v. Wright, 364 U.S. 642, 651
        (1961) (“the District Court’s authority to adopt a consent decree comes only from
        the statute which the decree is intended to enforce”).3
        5.16 Additionally, in many respects the consent decree granted relief that was
        foreclosed by opinions which have been issued by the Fifth Circuit stemming from
        appeals in the ODonnell matter.4


        Further, Plaintiff seeks declaratory relief that:
                (a) The ODonnell settlement agreement and Rule 9 of the Rules of Court
                    for the Harris County Criminal Courts at Law (“Rule 9”) violate the
                    mandate rule, in that they did not follow both the letter and spirit of the
                    Fifth Circuit’s opinion when it remanded the case to the trial court.

                (b) The ODonnell settlement agreement and Rule 9 call for the outright
                    elimination of secured bail for certain classes of defendants.

                (c) The Fifth Circuit held that any such elimination of secured bail for
                    certain classes of defendants was improper.

                (d) The ODonnell settlement agreement and Rule 9 include a right to release
                    from jail.

                (e) The Fifth Circuit held that no such right to release from jail “is in view”.

                (f) Under the ODonnell settlement agreement and Rule 9, wealth-based
                    detention is impermissible.

                (g) The Fifth Circuit ruled that some wealth-based detention was
                    permissible and was contemplated.

                (h) The ODonnell settlement agreement and Rule 9 was not narrowly
                    tailored to address the alleged constitutional deficiencies. Rather, it was
                    outside the deficiencies identified in the plaintiff’s complaint and as a
                    result outside the confines of the narrow remand from the Fifth Circuit.

                (i) Because the ODonnell settlement agreement and Rule 9 relief were not
                    narrowly tailored to address the alleged constitutional deficiencies, the
                    trial court had no authority to grant such relief.

3
  The System Federation case involved a World War II-era consent decree between a railroad and its unions.
The issue in that case was whether a party could petition to modify a consent decree to comply with a
subsequent Congressional amendment to the Railway Labor Act. That is very different from this case,
where a non-party filed an entirely new lawsuit challenging a consent decree.
4
  Doc. 1 at ¶ 5.14-5.16.

                                                    3
       Case 4:21-cv-02506 Document 6 Filed on 08/10/21 in TXSD Page 4 of 5




               (j) The ODonnell settlement agreement and Rule 9 require the release of
                   an individual accused of a crime if the accused is not provided a hearing
                   within 48 hours of arrest.

               (k) The requirement that an individual accused of a crime be released if
                   there is no hearing within 48 hours of arrest is in direct contravention of
                   the Fifth Circuit’s dictates which stated that the property remedy under
                   procedural due process requirements was to make weekly reports and to
                   notify the detainees’ counsel and next of kin of the delays.5
       The ODonnell case was administratively closed on November 26, 2019;6 however, Judge

Rosenthal retains jurisdiction to enforce the Consent Decree:

       137.    The Court retains jurisdiction to oversee and enforce compliance with this
               Consent Decree and to require modifications for good cause shown in its
               equitable discretion. . . .7
       The Court Monitor continues to collect data and prepare reports on Harris County’s

compliance with the Consent Decree,8 and the Monitor and parties continue to file administrative

documents into the record. Accordingly, Harris County believes the instant case is related to

Maranda Lynn ODonnell, et al. v. Harris County, Texas, et al., No. 4:16-cv-01414.

                                                Respectfully submitted,

                                                Christian D. Menefee
                                                Harris County Attorney
                                                Texas Bar No. 24088049
                                                Federal (Southern District) No. 2800354

                                               /s/ Jonathan G. C. Fombonne
                                               Jonathan G. C. Fombonne
                                               First Assistant County Attorney
                                               Texas Bar No. 24102702
                                               Federal (Southern District) No. 3016436
                                               (713) 274-5102 (telephone)
                                               Jonathan.Fombonne@cao.hctx.net
5
  Doc. 1 at ¶ 12.02.
6
  Maranda Lynn ODonnell, et al. v. Harris County, Texas, et al., No. 4:16-cv-01414 at Doc. 709.
7
  Maranda Lynn ODonnell, et al. v. Harris County, Texas, et al., No. 4:16-cv-01414, Doc. 709 at ¶ 137.
8
  Maranda Lynn ODonnell, et al. v. Harris County, Texas, et al., No. 4:16-cv-01414 at Docs. 722 & 725.

                                                   4
      Case 4:21-cv-02506 Document 6 Filed on 08/10/21 in TXSD Page 5 of 5




                                            ___________________
                                             Seth Hopkins
                                             Managing Counsel
                                             Texas Bar No. 24032435
                                             Federal (Southern District) No. 2043155
                                             Harris County Attorney’s Office
                                             1019 Congress Plaza, 15th Floor
                                             Houston, Texas 77002
                                             (713) 274-5141 (telephone)
                                             Seth.Hopkins@cao.hctx.net
                                           ATTORNEYS FOR HARRIS COUNTY, TEXAS




                               CERTIFICATE OF SERVICE
        I certify that on the 10th day of August, 2021, a true and correct copy of the foregoing
document was delivered to all counsel of record via the CM/ECF system and served by electronic
notice to all parties of record.



                                    ___________________
                                        Seth Hopkins




                                               5
